                Case 15-24090          Doc 40       Filed 08/26/19 Entered 08/26/19 16:29:01                         Desc Main
                                                       Document Page 1 of 1

                                                   United States Bankruptcy Court
                                                Northern District of Illinois, Eastern Division

       IN RE:    Dilisha R Wormely                                      )            Chapter 13
                                                                        )            Case No. 15 B 24090
                 Debtor(s)                                              )            Judge Timothy A Barnes

                                                             Notice of Motion

           Dilisha R Wormely                                                         Debtor A ttorney: David M Siegel
           1037 Des Plaines Ave #608                                                 via Clerk's ECF noticing procedures
           Forest Park, IL 60130


                                                                                     >    Dirksen Federal Building
       On September 19, 2019 at 9:00 am, I will appear at the location listed to     >    219 South Dearborn
       the right, and present this motion.                                           >    Courtroom 744
                                                                                     >    Chicago, IL 60604
       I certify under penalty of perjury that this office caused a copy of this
       notice to be delivered to the persons named above by U.S. mail or by the
       methods indicated on or before Tuesday, August 27, 2019.                      /s/ MARILYN O. MARSHALL
                                                                                     MARILYN O. MARSHALL, TRUSTEE

                                 Motion to Dismiss Case for Failure to Make Plan Payments

       Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
       [6], stating:

       On July 15, 2015, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court on
       September 14, 2015, for a term of 36 months with payments of $500.00.

       The status of the debtor's plan is:   Current Month           Cash Due            Cash Received     Payment Default
                                                   49                $24,500.00            $22,927.91         $1,572.09

       A summary of the 12 most recent receipt items is set forth below:             Report Date: 08/26/2019
                                                                                     Due Each Month: $500.00
                                                                                     Next Pymt Due: 09/14/2019

           Date      Ref Num                 Amount                           Date      Ref Num                 Amount
MXF40000991228W-LOYOLA
       01/03/2019      UNIVERSI                $230.77             MXF40000990111W-LOYOLA
                                                                          01/16/2019      UNIVERSI                $230.77
MXF40000990125W-LOYOLA
       01/30/2019      UNIVERSI                $230.77             MXF40000990208W-LOYOLA
                                                                          02/13/2019      UNIVERSI                $230.77
       02/27/2019
MXF40000990222W-LOYOLA UNIVERSI                $230.77             MXF40000990308W-LOYOLA
                                                                          03/13/2019      UNIVERSI                $230.77
MXF40000990322W-LOYOLA
       03/27/2019      UNIVERSI                $230.77             MXF40000990405W-LOYOLA
                                                                          04/10/2019      UNIVERSI                $230.77
       04/24/2019
MXF40000990419W-LOYOLA UNIVERSI                $230.77             MXF40000990503W-LOYOLA
                                                                          05/08/2019      UNIVERSI                $230.77
MXF40000990517W-LOYOLA
       05/22/2019      UNIVERSI                $174.68                    07/22/2019         1051207              $250.00

       WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

       Office of the Chapter 13 Trustee                                              /s/ MARILYN O. MARSHALL
       224 S Michigan Ave                                                            MARILYN O. MARSHALL, TRUSTEE
       Ste 800
       Chicago, IL 60604
       (312)431-1300
